


Exhibit 10.24




NONQUALIFIED STOCK OPTION AGREEMENT
THIS AGREEMENT is made this day of 28 September 2015, by and between Travelzoo
Inc. ("Company"), and Holger Bartel ("Optionee"). Reference is made to the
Employment Agreement (“Employment Agreement”) entered into by and between the
Company and Optionee, dated September 28, 2015.


WHEREAS, the Company desires to grant to Optionee the option to purchase certain
shares of its stock, in accordance with the terms of this Agreement, which such
option is intended to be a nonstatutory stock option that is not intended to be
an incentive stock option within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended; and


WHEREAS, the Company and Optionee intend that Optionee shall serve as Global
Chief Executive Officer of the Company to commence on January 1, 2016
(“Employment Date”), pursuant to the Employment Agreement between the parties;


NOW, THEREFORE, in consideration of the premises and of the mutual agreements
hereinafter set forth, it is covenanted and agreed as follows:


1.    Grant and Terms of Option. Pursuant to action of the Board of Directors of
the Company (“Board of Directors”), the Company grants, effective September 28,
2015 (“Date of Grant”), to Optionee the option to purchase all or any part of
Four Hundred Thousand (400,000) shares of the common stock of the Company
("Common Stock"), to vest over a period of two (2) years from the Employment
Date, at the purchase price of $8.07 per share, which is the fair market value
of the Common Stock determined as the latest available closing price on the Date
of Grant; provided, however, that the right to exercise such option shall be,
and is hereby, restricted as follows:


(a)    No shares may be purchased prior to March 31, 2016. Subject to the terms
of this Agreement, the 400,000 stock options shall vest in eight (8) equal
quarterly installments as follows:


Vesting Date
Percentage of Stock Options Vesting
On March 31, 2016
12.5%
On June 30, 2016
12.5%
On September 30, 2016
12.5%
On December 31, 2016
12.5%
On March 31, 2017
12.5%
On June 30, 2017
12.5%
On September 30, 2017
12.5%
On December 31, 2017
12.5%



On or after December 31, 2017, during the term hereof, Optionee will have become
entitled to purchase the entire number of shares (400,000 shares) to which this
option relates.








--------------------------------------------------------------------------------




(b)    In no event may this option or any part thereof be exercised after the
expiration of ten (10) years from the Date of Grant, which shall be the term of
the option.


(c)    The purchase price of the shares subject to the option may be paid for
(i) in cash, (ii) in the discretion of the Board of Directors, by tender of
shares of Common Stock already owned by Optionee, or (iii) in the discretion of
the Board of Directors, by such other method as the Board of Directors may
determine.


(d)    The option may not be exercised for a fraction of a share.


2.    Anti-Dilution Provisions. In the event that, during the term of this
Agreement, there is any change in the number of shares of outstanding Common
Stock of the Company by reason of stock dividends, recapitalizations, mergers,
consolidations, split-ups, combinations or exchanges of shares and the like, not
including any issuances of shares for consideration or capital increases by the
company, the number of shares covered by this option agreement and the price
thereof shall be adjusted, to the same proportionate number of shares and price
as in this original agreement.




3.    Non-Transferability. Neither the option hereby granted nor any rights
thereunder or under this Agreement may be assigned, transferred or in any manner
encumbered except by will or the laws of descent and distribution, and any
attempted assignment, transfer, mortgage, pledge or encumbrance except as herein
authorized, shall be void and of no effect.
The option may be exercised during Optionee's lifetime only by Optionee or his
guardian or legal representative as set forth herein.


4.    Termination of Employment.


(a)     In the event of the termination of employment of Optionee without cause
prior to December 31, 2017, (other than by reason of his death or disability)
pursuant to the Employment Agreement, and subject to Optionee signing and not
revoking a general release of claims as set forth in Appendix A, Optionee will
be entitled to the full amount of stock options remaining under this Agreement,
which stock options shall immediately vest in full on the date of termination.
The stock options shall remain exercisable for three (3) months following the
date of termination and any unexercised options shall be null and void if not
exercised by that date.


(b)     Should Optionee be terminated for cause (as defined in the Employment
Agreement), should Optionee voluntarily resign from the Company, or in the event
of the termination of employment of Optionee upon death or disability,
Optionee’s (or, in the event of death, the legatee or legatees of Optionee under
his last will, or his personal representatives or distributees) right to
exercise the option, to the extent it was vested and he was entitled to exercise
it on the date of termination of employment, shall continue for three (3) months
after such termination but not after ten (10) years from the Date of Grant. If
the Optionee (or, in the event of death, the legatee or legatees of Optionee
under his last will, or his personal representatives or distributees) does not
exercise the option within the three (3) months following such termination of
employment, any unexercised options shall be null and void.






--------------------------------------------------------------------------------




5.    Method of Exercise/Shares Issued on Exercise of Option. The option may be
exercised (in whole or in part) at any time during the period specified in this
Agreement, by delivering to the Secretary of the Company not less than 30 days
prior to the date of exercise (or such shorter period as the Company shall
approve) (a) a written notice of exercise designating the number of shares to be
purchased, signed by Optionee, and (b) payment of the full amount of the
purchase price of the shares with respect to which the option is exercised. If
the written notice of exercise is delivered by mail, or by any other means of
delivery, the date of delivery and the date of exercise shall be the date the
written notice is actually received by the Secretary. It is the intention of the
Company that on any exercise of this option it will transfer to Optionee shares
of its authorized but unissued stock or transfer Treasury shares, or utilize any
combination of Treasury shares and authorized but unissued shares, to satisfy
its obligations to deliver shares on any exercise hereof. No rights of a
shareholder shall exist with respect to the Common Stock under this option as a
result of the mere grant of this option.


6.    Board Administration. The Board of Directors or any successor or committee
authorized by the Board of Directors, subject to the express terms of this
option, shall have plenary authority to interpret any provision of this option
and to make any determinations necessary or advisable for the administration of
this option and the exercise of the rights herein granted, and may waive or
amend any provisions hereof in any manner not adversely affecting the rights
granted to Optionee by the express terms hereof.


7.    Option not an Incentive Stock Option. It is intended that this option
shall not be treated as an incentive stock option under Section 422 of the
Internal Revenue Code of
1986, as amended, or otherwise qualify for any special tax benefits to Optionee.


8.    No Contract of Employment. Nothing contained in this Agreement shall
be considered or construed as creating a contract of employment for any
specified period of time.


9.    Restrictions on Exercise. This option may not be exercised if the issuance
of Common Stock upon Optionee’s exercise or the method of payment of
consideration for such Common Stock would constitute a violation of any
applicable Federal or state securities law or other applicable law or
regulation. As a condition to the exercise of this option, the Company may
require Optionee to make any representations and warranty to the Company as may
be required by any applicable law or regulation.


10.    Termination of Option. Notwithstanding anything to the contrary herein,
this option shall not be exercisable after the expiration of the term of ten
(10) years from the Date of Grant, as set forth in Section 1(b) hereof.


11.    Withholding upon Exercise. The Company reserves the right to withhold, in
accordance with any applicable laws, from any consideration payable to Optionee
any taxes required to be withheld by Federal, state or local law as a result of
the grant or exercise of this option. If the amount of any consideration payable
to Optionee is insufficient to pay such taxes or if no consideration is payable
to Optionee, upon request of the Company, Optionee shall pay to the Company in
cash an amount sufficient for the Company to satisfy any Federal, state or local
tax withholding requirements it may incur as a result of the grant or exercise
of this option.








--------------------------------------------------------------------------------




12.    Severability. Any word, phrase, clause, sentence or other provision
herein which violates or is prohibited by any applicable law, court decree or
public policy shall be modified as necessary to avoid the violation or
prohibition and so as to make this Agreement enforceable as fully as possible
under applicable law, and if such cannot be so modified, the
same shall be ineffective to the extent of such violation or prohibition without
invalidating or
affecting the remaining provisions herein.


13.    Non-Waiver of Rights. The Company’s failure to enforce at any time any of
the provisions of this agreement or to require at any time performance by
Optionee of any of the provisions hereof shall in no way be construed to be a
waiver of such provisions or to affect either the validity of this agreement, or
any part hereof, or the right of the Company thereafter to enforce each and
every provision in accordance with the terms of this agreement.


14.    Entire Agreement; Amendments. No modification, amendment or waiver of any
of the provisions of this agreement shall be effective unless in writing
specifically referring hereto, and signed by the parties hereto. This agreement
supersedes all prior agreements and understandings between Optionee and the
Company to the extent that any such agreements or understandings conflict with
the terms of this agreement.
    
15.    Assignment. This agreement shall be freely assignable by the Company to
and shall inure to the benefit of, and be binding upon, the Company, its
successors and assigns and/or any other entity which shall succeed to the
business presently being conducted by the Company.


16.    Governing Law. To the extent that Federal laws do not otherwise control,
all determinations made or actions taken pursuant hereto shall be governed by
the laws of the state of California, without regard to the conflict of laws
rules thereof.


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by the undersigned officer pursuant to due authorization, and Optionee
has signed this Agreement to evidence his acceptance of the option herein
granted and of the terms hereof, all as of the date hereof.








--------------------------------------------------------------------------------




COMPANY:
TRAVELZOO INC.
By:     
Title:     
Date:     


EMPLOYEE:




Holger Bartel


Date:     








[Attach Exhibit A]








--------------------------------------------------------------------------------




APPENDIX A


General Release


In consideration for any benefits or equity awards the Employee receives under
this Agreement, Employee, on behalf of himself, his heirs, spouse, dependents,
estate, executors, administrators, successors and assigns, unconditionally,
irrevocably and absolutely releases and forever discharges the Company, its
parent, subsidiaries and affiliates, and each of its respective past, present
and future shareholders, officers, directors, employees, agents, insurers,
attorneys and parent, affiliated or related entities, and their respective
successors and assigns (“Released Parties”), from all claims, demands, disputes,
charges, actions, rights, damages, costs, losses, liabilities, expenses, suits
of any type (whether in law or equity), compensation and other legal
responsibilities, known or unknown, of any kind, which Employee may own or hold
against any of the Released Parties at any time. The release of claims under
this Section is intended to be as broad as the law allows. The rights and claims
released by this Agreement include, but are not limited to, all claims of
whatever kind or nature that may exist relating to, arising out of or in
connection with Employee’s employment or the termination of such employment
(including, but not limited to any of Employer’s actions which lead to his
termination), whether such claims are presently known or are hereafter
discovered or whether they are foreseen or unforeseen as of the date hereof.
This release applies, without limitation, to all such claims arising under any
federal, state, common law or local law, including but not limited to any and
all claims for employment discrimination, harassment or retaliation under Title
VII of the Civil Rights Act of 1964, as amended, the Civil Rights Act of 1991,
the Age Discrimination in Employment Act, the Fair Labor Standards Act, the
Family and Medical Leave Act, the Employee Retirement Income Security Act, the
Workers Adjustment and Retraining Notification Act; the Older Worker’s Benefit
Protection Act, the Equal Pay Act, the Sarbanes-Oxley Act, the Americans with
Disabilities Act of 1990, the California Fair Employment & Housing Act, the
California Family Leave Act, the California Labor Code or any other state,
federal or local statute or regulation applicable to Employer, including any
claim for intentional or negligent infliction of emotional distress, physical
injury, violation of any public policy, breach of any implied or express
contract, breach of the implied covenant of good faith or fair dealing, privacy
violations, defamation, any claim for stock options, any claim for wrongful
termination, fraud, intentional or negligent misrepresentation, and all other
legal and equitable causes of action whatsoever and all remedies for such
claims. Employee certifies that as of the date of this Release, he has reported
all accidents, injuries or illnesses relating to or arising from his employment
with the Company.






